Name: Commission Regulation (EC) No 1461/96 of 25 July 1996 on the tariff quotas opened in respect of the import of certain goods originating in Poland, Romania, Bulgaria, the Czech Republic and the Slovak Republic resulting from the processing of agricultural products listed in the Annex to Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  agri-foodstuffs;  trade;  Europe
 Date Published: nan

 Avis juridique important|31996R1461Commission Regulation (EC) No 1461/96 of 25 July 1996 on the tariff quotas opened in respect of the import of certain goods originating in Poland, Romania, Bulgaria, the Czech Republic and the Slovak Republic resulting from the processing of agricultural products listed in the Annex to Council Regulation (EC) No 3448/93 Official Journal L 187 , 26/07/1996 P. 0033 - 0033COMMISSION REGULATION (EC) No 1461/96 of 25 July 1996 on the tariff quotas opened in respect of the import of certain goods originating in Poland, Romania, Bulgaria, the Czech Republic and the Slovak Republic resulting from the processing of agricultural products listed in the Annex to Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 7 (2) thereof,Whereas the tariff quotas applicable to the import of certain goods originating in Poland, Romania, Bulgaria, the Czech Republic and the Slovak Republic resulting from the processing of agricultural products covered by the Annex to Regulation (EC) No 3448/93 eligible for a reduction in the agricultural component have been opened by Commission Regulation (EC) No 478/96 (2) amending Regulation (EC) No 3238/94 (3);Whereas Commission Regulation (EC) No 1460/96 (4) establishes the detailed rules for implementing the preferential trade arrangements applicable to certain goods resulting from the processing of agricultural products as provided for in Article 7 of Regulation (EC) No 3448/93; whereas that Regulation replaces and repeals Regulation (EC) No 3238/94 and Commission Regulation (EC) No 1294/94 (5), but does not open tariff quotas;Whereas the quotas opened by Regulation (EC) No 478/96 should therefore be maintained by means of separate legislation;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II,HAS ADOPTED THIS REGULATION:Article 1 From 1 January to 31 December 1996, goods originating in Poland, Romania, Bulgaria, the Czech Republic and the Slovak Republic which are listed in Annexes I, II, III, IV and V to Regulation (EC) No 478/96 shall be subject to reduced agricultural components within the limits of the annual quotas and under the conditions set out in those Annexes.Article 2 Imports of goods falling within CN Code 1901 90 91 and eligible for a reduction in the agricultural component shall be assigned the following numbers:- 09.5467 for goods originating in Bulgaria,- 09.5227 for goods originating in Hungary,- 09.5417 for goods originating in the Czech Republic,- 09.5417 for goods originating in the Slovak Republic.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 318, 20. 12. 1993, p. 18.(2) OJ No L 68, 19. 3. 1996, p. 10.(3) OJ No L 338, 28. 12. 1994, p. 30.(4) See page 18 of this Official Journal.(5) OJ No L 141, 4. 6. 1994, p. 12.